NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         APR 10 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-10098

                Plaintiff-Appellee,              D.C. No. 2:18-cr-01325-DLR-2

 v.
                                                 MEMORANDUM*
BRIAN ANTOINE EDWARDS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Brian Antoine Edwards appeals from the district court’s judgment and

challenges his guilty-plea conviction, time-served sentence, and 36-month term of

supervised release for transportation of illegal aliens, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii) and (a)(1)(B)(ii). Pursuant to Anders v. California, 386 U.S.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Edwards’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Edwards the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Edwards waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      The record suggests that Edwards is a United States citizen; however, the

judgment includes an alien registration number. On remand, if the district court

determines that Edwards is a United States citizen, the judgment should be

corrected.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED with instructions.




                                         2                                   19-10098